WISS, Judge
(concurring):
37. Pointing to a presumption of prejudice as a substitute for “inquiry into the thought processes of individual members,” the majority admonishes “counsel and court members to be mindful of the obligation to protect the secrecy of deliberations.” Accordingly, the majority instructs: “Even when the exceptions to Mil.R.Evid. 606(b) are triggered, disclosures should be limited to the fact and nature of the extrinsic evidence; the impact of the extrinsic evidence or influence on the deliberations or voting should not be disclosed.” ¶ 31.
38. Unfortunately, the majority’s reliance on Federal circuit cases and its use of language like “extrinsic material or influence” and “extrinsic evidence or influence” (¶ 31) makes it unclear whether the majority would extend the same presumption of prejudice to the third exception of Mil.R.Evid. 606(b)— the exception that is not in the counterpart Fed.R.Evid. 606(b): “whether there was unlawful command influence.” If complained-of command influence was from outside the court-martial, then it would seem to fall, as well, within the second exception (“whether any outside influence was improperly brought to bear upon any member”) and, thus, apparently would come within the presumption of .prejudice that the majority recognizes for such circumstances.
39. The question implicitly left open by the majority, ¶¶ 23, 30, however, concerns a ease in which complained-of command influence comes from within the court membership itself, inside the members’ deliberation room. See, e.g., United States v. Loving, 41 MJ 213, 310-15 ¶¶ 146-55 (CMA 1994) (Wiss, J., dissenting); United States v. Greene, 41 MJ 57, 58 (CMA 1994); id. at 59 (Sullivan, C. J., concurring in the result); United States v. Carr, 18 MJ 297, 302 (CMA 1984). While one might reason that the same policy arguments are equally compelling regarding the third exception as with the first two, the majority opinion does not expressly reassure the bench and bar that the same presumption would apply. Indeed, one might even fairly read the majority opinion as pointedly not offering such reassurance.
40. Accordingly, in the context of an issue (unlawful command influence) that, in its more usual setting, would require a showing of prejudice in order for an accused to obtain appellate relief, see, e.g., United States v. Cruz, 25 MJ 326 (CMA 1987); United States v. Thomas, 22 MJ 388 (CMA 1986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987), it may be problematic for counsel blindly to follow the cautionary lead of the majority opinion in cases involving possible exercise of unlawful command influence by a member of the court-martial. If counsel does so, counsel might well be putting his client’s interests injudiciously at risk, tremulously awaiting a day of appellate reckoning when the majority later might chastise counsel for not producing any evidence that the alleged unlawful command influence actually affected any of the subordinate members of the court.
41. With these cautionary words of my own, I concur in the majority opinion.